DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 7/14/2022. Claims 1-12, 14-21, and 23-24 are currently amended. Claims 13 and 22 are canceled. Claims 26-29 are newly added. Claims 1-12, 14-21, 23-24, and 26-29 are pending review in this action. The previous objection regarding the Drawings is withdrawn in light of Applicant's amendment to Claim 18. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to the claims. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendment to the claims. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to the Claims. New grounds of rejection necessitated by Applicant's amendments are presented below.
Information Disclosure Statement
The information disclosure statement submitted on 7/14/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “[the multiplicity of current collecting elements] is designed to be permanently connectable [to one of the at least one busbars…]”, in line 2. The term “permanently connectable” gives some slight ambiguity to the limitation of the claim as it is unclear if this limitation is intended to require 1) that the current collecting elements are capable of being permanently connected to the busbar(s), OR 2) that the current collecting elements are permanently connected to the busbar(s). The examiner notes that for purposes of examination either of the above interpretations will be considered to read upon the art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-12, 15-17, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) further in view of Ohshiba et al. (US 20150280193A1) and Bauer et al. (US 20130045411A1).
In Regards to Claim 1:
Wöhrle discloses an energy storage system (module, 10) for use in a vehicle, the energy storage system (module, 10) comprising: a multiplicity of lithium-ion cells (galvanic element, 1), each having a safety valve (7), a positive pole and a negative pole (terminals, 5, 6) (Figures a, 10 and 11a, [0110-0111]). Wöhrle further discloses that the energy storage system (module, 10) further comprises a housing (12) having four sidewalls, a fifth wall (bottom) integrally formed with the sidewalls and an opening (opening covered by cover, 13) opposite the fifth wall (bottom) (see Figures 12a and 14), the housing (12) defining with an interior space for receiving the lithium-ion cells (galvanic element, 1), wherein the housing (12) comprises plastic (Figure 11a, [0113]). Wöhrle further discloses that a barrier layer (superhydrophobic layer, 14) is provided, at least in a region, between the interior space of the housing (12) and the inner surfaces of the housing (12) which delimit the interior space (Figure 15, [0036, 0132]). Wöhrle further discloses that the energy storage system (module, 10) furthermore has a cell support (separating walls, 19) made of plastic, which is designed to receive the multiplicity of lithium-ion cells (galvanic elements, 1) and to position them within the housing (12) (Figure 14, [0042]). Wöhrle further discloses that the energy storage system (module, 10) has a cover device (housing cover, 13), wherein the cover device (housing cover, 13) is configured to connect to the housing (12) in such a way that the opening of the housing (12) is closable, and wherein the cover device (housing cover, 13) includes an outer surface of the housing (12) which is closed in this way (Figures 12a and 15, [0090, 0113, 0132]).
Wöhrle is deficient in disclosing 1) that the cell support is separate from the housing, 2) that the cover device is configured as a cooling device to regulate a temperature of the energy storage system, and 3) that the cover device comprises a metal cooling plate having a multiplicity of cooling fins and cooling channels.
Regarding 1) and 2), Ohshiba discloses an energy storage apparatus (unit module, 11) comprising a plurality of battery cells (energy storage devices, 200), a cell support (support member, 120, and partition member, 110), a housing (outer covering body, 100), and a cover (inner lid, 500, and flow path forming portion, 300) (Figures 3, 5, and 13 [0068-0069, 0097, 0136]). Ohshiba further discloses that the cell support (support member, 120, and partition member, 110) comprises a supporter (support member, 120) and a partition member (110), and wherein the plurality of battery cells (energy storage devices, 200) are placed within the cell support (support member, 120, and partition member, 110) (Figures 3 and 5, [0068-0069]). Ohshiba further discloses that the cell support (support member, 120, and partition member, 110) is separate from the housing (outer covering body, 100) Figure 5, [0068-0069]). Ohshiba further discloses that the cover (inner lid, 500, and flow path forming portion, 300) forms a flow path which transports discharged gas from the plurality of battery cells (energy storage devices, 200) to the outside of the energy storage apparatus (unit module, 11) (Figure 15, [0072]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the energy storage system of Wöhrle to have the cell support be separate from the housing, as it is known in the art for a cell support to be separate from the housing (i.e. not integrally formed) as taught by Ohshiba. Furthermore, it has been held that simply requiring a component of a claimed device be separable, does not by itself have patentable weight (MPEP 2144 V (C)). By doing so, the limitation of Claim 1 requiring that the cell support is separate from the housing, is met.
Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the cover device of Wöhrle to include a flow path as disclosed by Ohshiba, in order to easily transport the gas discharged from the safety valves of the lithium-ion cells to the external environment, as taught by Ohshiba. The skilled artisan would appreciate that any gas expelled from the lithium-ion cells would be at an elevated temperature, therefore, when the gas is removed via the flow path it would necessarily produce a cooling effect in the energy storage system, and the cover device may be considered to be configured as a cooling device. Thus, when the above modification is applied, the limitation of Claim 1 requiring that the cover device is configured as a cooling device to regulate a temperature of the energy storage system, is met.
Regarding 3), Bauer discloses a cooling device (1) for a battery stack, wherein the cooling device (1) comprises cooling fins (3, 3’) which form cooling channels (10, 10’) (Figure 4, [0036]). Bauer further discloses that the cooling device (1) may be positioned on top of the battery stack (i.e. in a position where a cover may be applied) (see Figure 6). Bauer further discloses that the cooling device (1) may be formed from a metal sheet [0024]. Bauer teaches that the use of such a cooling device (1) serves to reduce temperature stress of a battery, thus increasing its efficiency and durability, and further teaches that such a device is particularly useful in a battery for a vehicle [0012].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the cover device of Wöhrle to include the cooling device of Bauer, as it is known in the art to be useful as a means of cooling a battery (energy storage device) in a vehicle, and would provide the skilled artisan with a reasonable expectation of success in reducing the temperature stress of the energy storage system and thereby increasing its efficiency and durability, as taught by Bauer. By doing so, the limitation of Claim 1 requiring that the cover device comprises a metal cooling plate having a multiplicity of cooling fins and cooling channels, is met. 
Upon making all of the above detailed modifications, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the opening of the housing (12) is configured to be hermetically closed by means of the cover device (housing cover, 13) with the aid of the barrier layer (superhydrophobic layer, 14) (Figures 12a and 15, [0132]). Thus, all of the limitations of Claim 2 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the cover device (housing cover, 13) is formed from a metallic material [0015]. Thus, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the barrier layer (superhydrophobic layer, 14) is connectable to the inner surfaces of the housing (12) [0036, 0113]. Thus, all of the limitations of Claim 5 are met.

In Regards to Claim 6 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the barrier layer (superhydrophobic layer, 14) is formed at least in some region or regions from a film, which is materially connected to the inner surfaces of the housing (12) [0036, 0059]. Thus, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the cover device (housing cover, 13) may be materially connected to the housing (12) (Figure 12a, [0090, 0113]). Thus, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the housing (12) has a connecting region (region with connecting elements, Z), which is designed to connect the housing (12) to the cover device (housing cover, 13) (Figure 15, [0132]). Thus, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 8 as set forth above. Wöhrle further discloses that the connecting region (region with connecting elements, Z) extends perpendicularly outward away from the housing (12), (see annotated Figure 15 below, [0132]). Thus, all of the limitations of Claim 9 are met.


    PNG
    media_image1.png
    571
    755
    media_image1.png
    Greyscale

Annotated Figure 15 (Wöhrle US 20140363712A1)

In Regards to Claim 10 (Dependent Upon Claim 8):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 8 as set forth above. Wöhrle further discloses that the connecting region (region with connecting elements, Z) corresponds to an extension of a wall of the housing (12) which receives outer lateral surfaces of the cover device (housing cover, 13), (Figure 15, [0132]). Thus, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. 
Wöhrle is deficient in disclosing that the energy storage system comprises an electronics support.
Ohshiba further discloses that the (unit module, 11) comprises a printed circuit board (700) which serves to collect, monitor, and control the operational states of the plurality of battery cells (energy storage devices, 200) (Figure 3, [0081]). Ohshiba further discloses that the printed circuit board (700) is positioned in a portion of the cover (inner lid, 500, and flow path forming portion, 300) (Figure 15, [0083]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include a printed circuit board positioned in the cover member of Wöhrle, in order to collect and monitor data regarding the state of the energy storage system, as taught by Ohshiba. By doing so, the cover member of Wöhrle would necessarily function as an electronics support, which is an additional known function of a cover member, as further taught by Ohshiba. By making the above modification, all of the limitations of Claim 11 are met. 
In Regards to Claim 12 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) furthermore has a heat conducting element (terminals, 15, 16, which are electrical interfaces (i.e. metal)), which is arranged on a surface of the cover device (housing cover, 13) in a direction of the interior space of the housing (12) (Figure 12a, [0128]). Thus, all of the limitations of Claim 12 are met.
In Regards to Claim 15 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) has a multiplicity of current collecting elements (terminals, 15, 16), wherein one current collecting element (terminals, 15, 16) is connectable to each pole (collectors, 5, 6) of the multiplicity of lithium-ion cells (galvanic element, 1) (Figures 11a and 11b, [0127]). Thus, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle further discloses that the energy storage system (module, 10) has at least one busbar (interconnector, 18) consisting of a multiplicity of busbar elements (connections to individual poles) (Figures 11a, 11b, [0127-0128]). Thus, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 15):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 15 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) is designed to be connectable to one of the at least one busbars (interconnector, 18) consisting of a multiplicity of busbar elements (connections to individual poles) (Figures 11a and 11b, [0127-0128]). Thus, all of the limitations of Claim 17 are met.
In Regards to Claim 27 (Dependent Upon Claim 10):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 10 as set forth above. Wöhrle further discloses that the housing (12) is connectable to the outer lateral surfaces of the cover device (housing cover, 13) via the connecting region (region with connecting elements, Z) (Figure 15, [0132]). Thus, all of the limitations of Claim 27 are met.
In Regards to Claim 28 (Dependent Upon Claim 17):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 17 as set forth above. As detailed above, Wöhrle discloses that the multiplicity of current collecting elements (terminals, 15, 16) is designed to be connectable to one of the at least one busbars (interconnector, 18) consisting of a multiplicity of busbar elements (connections to individual poles) (Figures 11a and 11b, [0127-0128]).
The examiner notes that though Wöhrle does not explicitly disclose that the current collecting elements (terminals, 15, 16) are permanently connected to the at least one busbars (interconnector, 18), as they are indeed connected, the skilled artisan would appreciate that they may indeed be permanently connected, for example, if the connection of the current collecting elements (terminals, 15, 16) and the at least one busbars (interconnector, 18) are never manually disconnected.
The examiner further notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product. Specifically, Claim 28 recites that the current collecting elements is permanently connectable to the at least one busbars by means of a welded joint. Patentability of product-by-process claims is based on the product itself. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Ohshiba et al. (US 20150280193A1) and Bauer et al. (US 20130045411A1), as applied to Claim 1, and further in view of Wang et al. (US 20140248524A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. Wöhrle discloses that the barrier layer (superhydrophobic layer, 14) may be comprised of at least one of nanostructured polypropylene (PP), nanostructured polyethylene (PE), or at least one nanostructured semimetal, such as nanostructured silicon [0033].
Wöhrle is deficient in disclosing that the barrier layer is formed from at least one of the following materials: silica, alumina, silicates, ethylene vinyl alcohol copolymer, aluminum and magnesium.
Wang discloses a battery comprising an exterior packaging layer which may be comprised of a plastic film with an aluminum coating that serves as a barrier layer against moisture [0004]. Wang further teaches that exposure to moisture can impact the battery by decreasing performance, and that the use of such an aluminum barrier layer helps to protect battery performance [0004].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the barrier layer of Wöhrle, aluminum, as it is known in the art as a material which can act as a barrier to moisture from the environment, and would provide the skilled artisan with a reasonable expectation of success in preventing the degradation of performance of the energy storage system, as taught by Wang. By doing so, all of the limitations of Claim 3 have been met.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Ohshiba et al. (US 20150280193A1) and Bauer et al. (US 20130045411A1), as applied to Claim 1, and further in view of Park (US 20160268656A1).
In Regards to Claim 14 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses all of the limitations of Claim 1 as set forth above. As detailed above in the modification of Wöhrle by Bauer in Claim 1, Bauer discloses that the cooling device may be formed from a metal sheet [0024].
Modified Wöhrle is silent to the type of metal the metal sheet may comprise.
Park discloses a battery pack (100) which includes a cooling device comprising a cooling plate (120) (Figure 1B, [0025, 0032]). Park further discloses that the cooling plate (120) may be formed of aluminum as it is a material possessing high heat transfer capabilities and good cooling efficiency [0032].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the metal sheet of modified Wöhrle, aluminum, as it is known in the art to possess properties such as high heat transfer and good cooling efficiency, as taught by Park. By doing so, all of the limitations of Claim 14 are met.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Ohshiba et al. (US 20150280193A1) and Bauer et al. (US 20130045411A1), as applied to Claim 17, and further in view of Lehmann et al. (DE 102014102053A1).
In Regards to Claim 18 (Dependent Upon Claim 17):
Wöhrle as modified by Ohshiba and Bauer discloses the energy storage system of Claim 17 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) and the busbar (interconnector, 18) are connected to one another (Figure 11a, [0127]). Wöhrle further discloses that the lithium-ion cells (galvanic element, 1) comprises a safety valve (7) (Figure 1, [0111]).
Wöhrle is silent to multiplicity of current collecting elements (terminals, 15, 16) and the busbar (interconnector, 18) being configured to channel gas into a gas collecting channel.
Lehmann discloses an energy storage system (accumulator arrangement, 1) having a busbar (bus bar arrangement, 24, and cell adapter part, 14) and a multiplicity of current collecting elements (pole fastening areas, 25) (Figure 5, [0033, 0035]). Lehmann further discloses that the busbar (bus bar arrangement, 24, and cell adapter part, 14) and the multiplicity of current collecting elements (pole fastening areas, 25) form a path over the gas outlet opening of the individual cells (5) (Figures 3 and 6, [0016, 0033, 0035]). Lehmann further teaches that the path is used to direct gases produced from the cells (5) to the gas collecting channel (defined by upper cover element, 21), which are then released from the energy storage system (accumulator arrangement, 1) via the central gas outlet point (22) [0004, 0033].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to arrange the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) as disclosed by Wöhrle, in such a way that the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) would channel the gases produced by the lithium-ion cells (galvanic element, 1), to a gas collecting channel, as taught by Lehmann, which would serve to reduce potential hazards associated with increased pressure and temperature within the energy storage system. By doing so, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 18):
Wöhrle as modified by Ohshiba, Bauer, and Lehmann discloses the energy storage system of Claim 18 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) and the busbar (interconnector, 18) are positioned in an upper region of the interior space of the housing (12) (see Figures 11a and 12a).
Therefore, the modified arrangement of the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) to channel the gases produced by the lithium-ion cells (galvanic element, 1) to a gas collecting channel, as detailed above, would result in the gas collecting channel being located in an upper region of the housing (12). As such, all of the limitations of Claim 19 are met.
Claims 20-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Ohshiba et al. (US 20150280193A1), Bauer et al. (US 20130045411A1), and Lehmann et al. (DE 102014102053A1), as applied to Claim 18, and further in view of Heim et al. (US 20130032219A1).
In Regards to Claim 20 (Dependent Upon Claim 18):
Wöhrle as modified by Ohshiba, Bauer, and Lehmann discloses the energy storage system of Claim 18 as set forth above. 
Modified Wöhrle is silent to a membrane is provided as a gas collecting channel boundary on the housing.
Heim discloses an energy storage system (electrochemical device, 100) including a closed housing (102) and a plurality of electrochemical cells (106) are arranged therein. The energy storage system (electrochemical device, 100) has  a pressure compensation device (112), wherein the pressure compensation device (112) comprises a gas collecting channel (128) with a membrane (116) covering the opening of the gas collecting channel (128) (Figure 2, [0060, 0062, 0064-0065]). Heim further teaches that the membrane (116) is designed to burst when the internal pressure of the energy storage system (electrochemical device, 100) becomes elevated, which results in the degassing of the housing and reduces the risk of hazards associated with increased pressure inside of the energy storage system (electrochemical device, 100) housing [0041].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the energy storage system disclosed by Wöhrle as modified by Lehmann, by including on the gas collecting channel boundary, a bursting membrane, as taught by Heim, in order to provide additional safety in the case of dangerously increased pressure buildup within the energy storage system. By doing so, all of the limitations of Claim 20 are met.
In Regards to Claim 21 (Dependent Upon Claim 18):
Wöhrle as modified by Ohshiba, Bauer, and Lehmann discloses the energy storage system of Claim 18 as set forth above. Wöhrle further discloses that the multiplicity of current collecting elements (terminals, 15, 16) are in electrical connection with the poles (collectors, 5, 6) of each of the multiplicity of lithium-ion cells (galvanic element, 1) via the busbar (interconnector, 18) (Figure 11a, [0127-0128]). Wöhrle further discloses that the poles (collectors, 5, 6) are made of the same material as the outgoing conductor foils (31, 32) which are made of metal (Figure 9, [0115-0116]). 
Wöhrle is silent in explicitly disclosing a gas collecting channel, while Lehmann is deficient in disclosing a gas collecting channel which is formed from non-flammable material.
Heim discloses an energy storage system (electrochemical device, 100) comprising a pressure compensation device (112) which has a protective degassing element (164) extending along the center axis of the pressure compensation device (112) (Figures 1 and 2, [0058-0059, 0098, 0101]). Heim further discloses that the protective degassing element (164) serves to puncture the membrane (116) of the pressure compensation device (112) upon elevated pressure within the energy storage system (electrochemical device, 100), resulting in release of gas from within the energy storage system (electrochemical device, 100) (Figure 3, [0112-0113]). Heim further discloses an embodiment wherein the degassing element (164) is made from a metallic material [0120]. 
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the gas collecting channel of Wöhrle as modified by Lehmann, a metallic material, as disclosed by Heim, as it is known in the art as a common material selected for the formation of gas pathways. One of ordinary skill in the art would understand that typically, gases produced and released from batteries during operation is elevated in temperature, and thus, the release of gas through a gas collecting channel would result in elevation of the temperature of the surfaces of the gas collecting channel. Therefore, the skilled artisan would be motivated to select a non-flammable material (such as a metal) for the gas collecting channel, with reasonable expectation in success in mitigating potential damage or safety (fire) hazards associated with the release of hot, pressurized gases. By doing so all of the limitations of Claim 21 are met.
In Regards to Claim 29 (Dependent Upon Claim 20):
Wöhrle as modified by Ohshiba, Bauer, Lehmann, and Heim discloses the energy storage system of Claim 20 as set forth above. As detailed above, upon the modification of Wöhrle by Heim, the energy storage system of Wöhrle comprises a bursting membrane on the gas collecting channel boundary. Though modified Wöhrle does not explicitly disclose that the membrane is integrated into the housing, the modification details that the busbar (interconnector, 18) and multiplicity of current collecting elements (terminals, 15, 16) of Wöhrle form the gas collecting channels. Furthermore, Wöhrle discloses that the busbar (interconnector, 18) is connected to the poles (collectors, 5, 6), which are housed within the cell support (separating walls, 19), which are connected to the housing (12) (Figures 11a and 15, [0127-0128, 0131]). 
Thus, as the definition of “integrated” requires that “various parts or aspects linked or coordinated”, the skilled artisan would appreciate that the membrane is indeed integrated into the housing. Thus, all of the limitations of Claim 29 are met.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Ohshiba et al. (US 20150280193A1) and Bauer et al. (US 20130045411A1), as applied to Claim 1, and further in view of Bechtold et al. (US 20060127759).

In Regards to Claim 23 (Dependent Upon Claim 1):
Wöhrle as modified by Ohshiba and Bauer discloses the energy storage system of Claim 1 as set forth above. Wöhrle discloses that the busbar (interconnector, 18) is connected to the poles (collectors, 5, 6), which are housed within the cell support (separating walls, 19) (Figures 11a and 15, [0127-0128, 0131]).
Wöhrle is deficient in disclosing that the busbar is connected to the cell support by staking.
Bechtold discloses an energy storage module (rechargeable battery, 1) which comprises a busbar (cell connector, 7) which serves to provide an electrical connection between two adjacent cells (Figure 2, [0026 and 0030]). Bechtold further discloses that the busbar (cell connector, 7) is passed through a cell support (intermediate wall, 9) which possesses an aperture wherein the busbar (cell connector, 7) is held (Figure 2, [0030]). Bechtold further discloses that the busbar (cell connectors, 7) can be connected (to a cell support, terminal, etc.) by a known detachable or rigid processes, and Bechtold further lists non-limiting examples of such connecting means such as screws, welds, pressing, etc. [0032]. 
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product. Specifically, Claim 23 recites that the at least one busbar is connected to the cell support by means of staking. Patentability of product-by-process claims is based on the product itself. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
As such, it would be obvious to one of ordinary skill in the art to modify the energy storage system of Wöhrle, by attaching the busbar (cell connector, 7) to the cell support (intermediate wall, 9) via a known process such as welding, screwing, etc., as is it known in the art as an alternative to securing a busbar to a battery assembly. Therefore, by modifying the energy storage system of Wöhrle with the teaching of Bechtold, the final product (energy storage system) is the same as the final product in the product-by process claim (Claim 23), and all of the limitations of Claim 23 are met. 
In Regards to Claim 24 (Dependent Upon Claim 23):
Wöhrle as modified by Ohshiba, Bauer, and Bechtold discloses the energy storage system of Claim 23 as set forth above. Wöhrle further discloses a cell support (separating walls, 19) made of plastic [0042], wherein the cell support (separating walls, 19) is also covered in a superhydrophobic layer (14) and teaches that the superhydrophobic layer (14) serves to protect cells from one another in the case of a malfunction (i.e. leak, breakage, etc.) of a singular cell [0036, 0042]. As such, when the energy storage system (module, 10) of Wöhrle is modified by Bechtold to have the busbar (interconnector, 18) attached to the cell support (separating walls, 19), the superhydrophobic layer acts as a sealing element between the busbar (interconnector, 18) and the cell support (separating walls, 19).
Therefore, the limitation of Claim 24 requiring that a sealing element is provided between the cell support and the busbar, is met.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wöhrle et al. (US 20140363712A1) as modified by Ohshiba et al. (US 20150280193A1) and Bauer et al. (US 20130045411A1), as applied to Claim 9, and further in view of Von Borck et al. (US 20120183823A1). 
In Regards to Claim 26 (Dependent Upon Claim 9):
Wöhrle as modified by Ohshiba and Bauer discloses the energy storage system of Claim 9 as set forth above.
Wöhrle is deficient in disclosing that the connecting region is a flange extending perpendicular outwards from the housing.
Von Borck discloses a battery module (14) comprising a housing (111) which comprises: a lower half (112) and an upper half (128), wherein each of the lower half (112) and the upper half (128) comprises a flange (outmost perimeter of lower half, 112, and upper half, 128) extending perpendicular outwards from the housing (111) (Figures 2A and 8E, [0074, 0099-0100]). Von Borck further discloses that the upper box body (upper half, 128) is configured to be sealed and installed on the lower box body (lower half, 112) along the height direction and enclose the accommodation space (space inside the housing, 111) with the lower box body (lower half, 112) (Figure 8E, [0102]). Von Borck teaches that the lower box body (lower half, 112) and the upper box body (upper half, 128) may be closed together in a sealed manner, which serves to prevent external contaminants from entering [0110-0111]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the connecting region of Wöhrle to include a flange, as it is known in the art as a common feature for a housing to possess and is capable of enclosing a device in a sealed manner, thus preventing external contaminants from entering the sealed device, as disclosed by Von Borck. By doing so, all of the limitations of Claim 26 are met.
Response to Arguments
Applicant’s arguments filed 7/14/2022, with respect to the rejections of Claims 1-24 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection in view of the amendment is made in view of Wöhrle et al. (US 20140363712A1), Ohshiba et al. (US 20150280193A1), Bauer et al. (US 20130045411A1), Wang et al. (US 20140248524A1), Park (US 20160268656A1), Lehmann et al. (DE 102014102053A1), Heim et al. (US 20130032219A1), Bechtold et al. (US 20060127759), and Von Borck et al. (US 20120183823A1). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759